 

Case 7:19-mc-01909 ,.Document 2 Filed on 01/28/20 in TXSD Page 1 of 5

VIL ACTYON ALO
January 28, 2019 Cl 4:14 -me -~OI90F4

JUAN BENITO MANCIAS YEN NAW’S KIAPAN’K Of The CORRIZO _fted States District Court

em District of Texas
COMECRUDO TRIBE OF TEXAS ESTO’K GNA FILED
115 Roemer Lane, Unit C Floresville, TX 78114 JAN 2 8 2020
TOMMY Fister
(Fl went SAN) AWD GRAVEL CoO, David J. Bradley, Clerk

2020 ENEKRG DRMvGE
BICK/MSON, NORT/IL PAKATA ~SFCO(

CEASE AND DESIST LETTER/ORDER

By The Sovereign Authority |, JUAN BENITO MANCIAS (YEN NAWI’S
KIAPANIK), of The Carrizo Comecrudo, (ESTO’K GNA) Tribe Of Texas. The
Federal Common Law, of The Land Possessory Claim,

Solely and collectively, remand that Your Company(s), Owner(s), Supervisor(s),
Employee(s), and SubContractor(s), Herein an therefore to CEASE AND DESIST
any and all actions, an or, motions of taking place now and in the future in the
following Counties; County Of HIDALGO, County Of STARR, County Of
CAMERON, County Of WILLACY, County Of ZAPATA, County Of WEBB, County
Of MAVERICK, County Of SUTTON, County Of VAL VERDE, County Of JEFF
DAVIS, County Of REAVES, County Of PECOS, County Of EL PASO,

County Of BEXAR. County Of WILSON, County Of BREWSTER, County Of
KARNES, County Of ECTOR, County Of MIDLAND, County Of YOAKUM,

Our Tribes Sacred Land Sites and Burial Grounds, not excluding any or all Burial
grounds specifically The ELI JACSKSON CEMENTARY which are in the proximity
of these areas, the below any or all an actions an or motions are illegal and any

and all of these Sites. Therefore, | am remanding that all nonTribal Members

ealiy
 

Case 7:19-mc-01909 Document 2 Filed on 01/28/20 in TXSD Page 2 of 5

CEASE and DESIST all actions, an or motions to the following under Habeus
Corpus of jurisdiction of authority of absolute

Land Sovereignty Title JUAN BENITO MANCIAS YEN NAW’S KIAPAN’K Of The
CORRIZO COMECRUDO TRIBE OF TEXAS ESTO’K GNA

CEASE and DESIST, an or, motion illegal, (illintent) under Title 18 subsection 241
and 242 common law Tort will define without further consulting with Sovereign
Tribe, Nation for direct penalties to the following

from the following; Blocking, walking (other than legal, City, County, State, and
Federal reasons), surveying, assessing and defaming of any kind Roads, Levees,

Land, Canals, and Water, Surveying and marking of any type,

clearing of any type, cutting, burning, dynamiting, of all organic substances,
(including trees plants, animals, insects). Leveling earth surface of dirt and rocks
Etc, building, constructing surface level foundations, holes of any kind.

You are herein therefore put into notice, of the CEASE and DESIST filed with THE
UNITED STATE OF AMERICA U.S. DISTRICT COURT SOUTHERN DISTRICT
OF TEXAS (McAllen) CIVIL; DOCKET CASE #: 7:19-MC-01919 ON October 10
2019, of which this is an amendment of. Therefore, any and all actions, an or,
motions on The Company(s) part or that of its Supervisors(s), Employee(s), and
Sub Contractor(s), etc, will be in violation of this active Law Suit which includes
The CEASE and DESIST ORDER attached herein, thereforth,

| declare under penalty and perjury of law, that the foregoing is true and correct to

- the best of my knowledge,

pa'/s
 

 

Case 7:19-myp-01909 i 2 Filed on 01/28/20 in TXSD Page 30f5

foatontitfans Upet\inis Capuile

JUAN BENITO MANCIAS (YEN NAWI’S KIAPANIK), of THE CARRIZO
CMECRUDO, (ESTO’K SNA) TRIBE NATION OF TEXAS

| [95/4000

»3 Is
 

 

Case 7:19-mc-01909 Document 2 Filed on 01/28/20 in TXSD Page 4 of 5

November 25, 2019

Civil ACTION NO

JUAN BENITO MANCIAS YEN NAWI’S KIAPANI'K F244 -me.ot FG 09

Of The CARRIZO COMECRUDO TRIBE OF TEXAS
ESTO’K GNA

1250 Roemer Lane, Unit C

Floresville, TX 78114

Tommy Fisher

Fisher Sand and Gravel Co.
3020 Energy Drive

Dickinson, North Dakota 58601
701-456-9184

CEASE AND DESIST LETTER/ORDER

U.S. Code § 241. Conspiracy against rights

If two or more persons conspire to injure, oppress, threaten, or intimidate any person in any -
State, Territory, Commonwealth, Possession, or District in the free exercise or enjoyment of any
right or privilege secured to him by the Constitution or laws of the United States, or because of

his having so exercised the same; or

If two or more persons go in disguise on the highway, or on the premises of another, with intent
to prevent or hinder his free exercise or enjoyment of any right or privilege so secured—

They shall be fined under this title or imprisoned not more than ten years, or both; and if death

. ‘resulis from the acts committed in violation of this section or if such acts include ki ing or

an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse,
or an attempt to kill, they shall be fined under this title or imprisoned for any term of years or for
life, or both, or may be sentenced to death.

(June 25, 1948, ch. 645, 62 Stat. 696; Pub. L. 90-284. title |. § 103(a), Apr. 11, 1968, 82 Stat.
75; Pub, L. 100-690, title VI, § 7018(a), (b)(1), Nov. 18, 1988, 102 Stat. 4396; Pub, L. 103-322,
title VI, § 60006(a), title XX XT, §§ 320103(a), 320201 (a), title XXXII, § 330016(1)(L), Sept.
13, 1994, 108 Stat. 1970, 2109, 2113, 2147; Pub. L. 104-294. title VI, §§ 604(b)(14)(A), 607(a),
Oct. 11, 1996, 110 Stat. 3507, 3511.)

 

Page1/4
 

 

 

 

Case 7:19-mc-01909 Document 2 Filed on 01/28/20 in TXSD Page 5 of 5

November 25, 2019

JUAN BENITO MANCIAS YEN NAWI’S KIAPANI’K
Of The CARRIZO COMECRUDO TRIBE OF TEXAS
ESTO’K GNA

1250 Roemer Lane, Unit C

Floresville, TX 78114

Tommy Fisher

Fisher Sand and Gravel Co.
3020 Energy Drive

Dickinson, North Dakota 58601
701-456-9184

CEASE AND DESIST LETTER/ORDER

civil ACTION No
| 7214 -Me-
Page 2/4 ©1905

18 U.S.C. § 242 - U.S. Code - Unannotated
Title 18. Crimes and Criminal Procedure §
242. Deprivation of rights under color of law

—

Whoever under any color of any law, statute, ordinance, regulation, or custom, willfully subjects
any person in any State, Territory, Commonwealth, Possession, or District to the deprivation of
any rights, privileges, or immunities secured or protected by the Constitution or laws of the
United States, or to different punishments, pains, or penalties, on account of such person being
an alien, or by reason of his color, or race, than are prescribed for the punishment of citizens,
shall be fined under this title or imprisoned not more than one year, or both; and if bodily injury
results from the acts committed in violation of this section or if such acts include the use,
attempted use, or threatened use of a dangerous weapon, explosives, or fire, shall be fined under
this title or imprisoned not more than ten years, or both; and if death results from the acts
committed in violation of this section or if such acts include kidnapping or an attempt to kidnap,
aggravated sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill,
shall be fined under this title, or imprisoned for any term of years or for life, or both, or may be

sentenced to death.
